DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2021, April 15, 2021, June 3, 2020, May 4, 2020, and April 18, 2020 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 6 – 7, 10, 15, 18 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 17 recite, “wherein the plural groups of training examples include another group of training examples, wherein a training example in the other group includes a pairing having a particular query and a particular suggestion, together with a label provided by a human analyst that indicates an extent to which the particular suggestion is appropriate for the particular query.” It is unclear whether a human analyst is required to make a determination on whether a particular suggestion is appropriate for the particular query. Applicant has failed to establish if an indication is predetermined and stored in a conditional database, or if the invention requires human interaction. 

35 USC § 101
	NOTE: In paragraph [0034], applicant discloses that “computer readable storage medium” excludes propagated signals; therefore, examiner interprets the computer readable storage medium as non – transitory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11, 14, 19 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eric Lefkofsky et al. (U.S. Patent Publication 20200335187).

With respect to claims 1, 11, and 19, Lefkofsky teaches:
receiving a query provided by a user computing device, via a computer network (see paragraph [0343], where a query is received);
generating at least one suggestion based on the query using a first machine- trained model, the first machine-trained model being trained using a multi-task training framework that interleaves training examples selected from plural groups of training examples, the plural groups of training examples being produced by plural example- generating methods that differ from each other (see paragraph [0327], where answers to user queries are supplied, also see paragraphs [0341] and [0342, for training systems),
for a first group of training examples, a training example providing a sequence of queries in a search session that have been determined to exhibit a coherent task- related intent by: using a second machine-trained model to identify intents associated with the respective queries (see paragraph [0034], for identifying intent information, see paragraph [0340] for intent training phrases); and 
then determining relationships among the intents (see paragraph [0034], for identifying intent information, see paragraph [0340] for intent training phrases);
generating output information to be sent to the user computing device that includes said at least one suggestion, and sending the output information to the user computing device (see paragraph [0327], where answers to user queries are supplied); and
receiving a reply from the user to said at least one suggestion in response to interaction by the user with a user interface provided by the user computing device, the computer-implemented method overall guiding the user towards a completion of an inferred task through a succession of suggestions (see paragraph [0517], where the system guides the user through request and suggestions or recommendations).

With respect to claims 5, 14, and 20, Lefkofsky teaches:
wherein a transformer-based neural network implements the first machine-trained model (see paragraph [0360], for transformer based model).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4, 8, 12 – 13, 16 rejected under 35 U.S.C. 103 as being unpatentable over Eric Lefkofsky et al. (U.S. Patent Publication 20200335187) in view of Nagaraj Kota et al. (U.S. Patent Publication 20210286851).

With respect to claims 2 and 12, Lefkofsky does not explicitly disclose wherein a classification-type neural network implements the first machine-trained model, and wherein said generating at least one suggestion includes: generating an initial set of candidate suggestions based on the query; for each candidate suggestion, using the classification-type neural network to generate a ranking score that identifies an extent to which the candidate suggestion is appropriate for the query; and providing one or more candidate suggestions having respective top-ranked scores.
However, Kota teaches:
wherein a classification-type neural network implements the first machine-trained model, and wherein said generating at least one suggestion includes: generating an initial set of candidate suggestions based on the query (see paragraph [0071], where candidate recommendations are ranked);
for each candidate suggestion, using the classification-type neural network to generate a ranking score that identifies an extent to which the candidate suggestion is appropriate for the query (see paragraph [0093], where candidate recommendations are ranked); and
providing one or more candidate suggestions having respective top-ranked scores (see paragraph [0071], where candidate recommendations are ranked).
It would be obvious to one of ordinary skill in the art to modify the teaching of Lefkofsky with the teaching of Kota in order to facilitate generating search query recommendations for users (Kota, paragraph [0020]).

With respect to claim 3, Kota teaches:
wherein the classification- type neural network accepts input information that includes the query concatenated with the candidate suggestion (see paragraph [0063], for recommendation input data).

With respect to claims 4 and 13, Kota teaches:
wherein a generative-type neural network implements the first machine-trained model, and wherein said generating at least one suggestion includes using the generative-type neural network to serially generate tokens of a suggestion by serially processing tokens of the query (see paragraph [0098], for query tokens).

With respect to claims 8 and 16, Kota teaches:
wherein the plural groups of training examples include another group of training examples, wherein a training example in the other group includes a pairing having: a particular query previously submitted by at least one previous user; and a particular suggestion previously selected by said at least one previous user in response to submitting the particular query (see paragraph [0062], for previous search query).

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167                                                                                                                                                                                             	June 18, 2022